DETAILED ACTION
This is responsive to the amendment dated 7/21/22. Claims 41 - 44 and 50 - 56 are pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the urine path which does not bend or twist (cl. 53) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 41, 44, 50, 53, 55, and 56 are objected to because of the following informalities:  
In claims 41, 50, 55, and 56, applicant uses the phrase “may be” which is potentially ambiguous as to whether or not the device actually performs the claimed function.  The Examiner suggests using the phrase --capable of-- or --configured to--. 
In claim 44, “first position” should be deleted and replaced with --first, up position-- for consistency with the parent claim.  
Further to claims 50, 55,  and 56, in section B, “movable lid assembly itself” is informal and should be corrected.  Applicant may delete “itself” to correct the defect. 
In claim 53:
In section B, “movable lid assembly itself” is informal and should be corrected.  Applicant may delete “itself” to correct the defect.
“its” as recited in the final clause is informal and should be corrected. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53 - 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation in claim 53 that the lid assembly is configured such that the urine path from the passageway inlet to outlet does not bend or twist along its entire length during movement of the lid assembly does not find support in the disclosure as originally filed. There is no drawing which shows the urine pathway from inlet to outlet failing to bend or twist -- the figures are at best silent as to this feature.  The disclosure does not indicate that the tube 132 is rigid. Furthermore, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed. See MPEP 2163(II)(A). Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). 
Claim 54 is defective since it is assumed, for the purposes of this examination, that it properly depends from claim 53. See 112(b) rejection below.
  Claims 42, 50, 53-54, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. There are numerous issues with antecedent basis, double inclusions, and inconsistent terminology in the claims.  Owing to the extensive nature of the claims, the below list is representative of some of the issues noted by the Examiner. It is not exhaustive.  Applicant’s cooperation in correcting any issues not explicitly set forth below is requested.
Regarding claim 42, applicant recites “said first, down position”  which lacks antecedent basis.  Claim 41 on which this claim depends recites a “first, up position.”  As best understood, the limitation will be interpreted to be --a third, down position-- however clarification by amendment is required. 
In claim 50, “said mounted position” in section 3) line 3 lacks antecedent basis. 
Regarding claim 53, “said inlet” in lines 19 - 21 is ambiguous as to which inlet applicant intends to refer. Applicant previously defines a receptacle inlet and a passageway inlet.
Claim 54 depends on cancelled claim 45 and is accordingly of unknowable scope.  As best understood, the claim should depend from claim 53.
Regarding claim 56:
In the second section B), “a movable lid assembly”, “a first, up position” and “a second, urine receiving position” are all double inclusions of the limitations previously set forth in the first section B).  The Examiner assumes that applicant intends to refer to the same lid assembly and positions and will examine the claims accordingly, however clarification by amendment is required. 
In the second section B), section 1, there is a lack of antecedent basis for “said user.”  It is not clear if the user is the previously referenced human or some other different user. 
In the second to last claim line, there is a lack of antecedent basis for “said passageway.” 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 54 depends on cancelled claim 45 and therefore fails include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Edgecumbe (US 1,975,570) in view of DE 29820437 (hereinafter DE ‘437, previously of record).
Regarding claim 51, Edgecumbe discloses a device for use with a toilet (19) having a bowl (p. 1, ln. 41) configured to accept solid and urine waste from a human while sitting upon a human sitting surface (10) defined about the bowl, the bowl configured to accept urine from a urine stream passing along a urine path into the bowl, the urine stream originating from said human while standing at a standing position facing the bowl (note that the toilet bowl and seat are fully capable of being used in the claimed manner), the device comprising: a seat member (10) defining a seat member sitting surface portion (upper surface of seat 10) which defines at least a part of the human sitting surface (10)  defined above the bowl and allowing for said human to sit at a sitting position such that solid waste is configured to be transferred into the bowl while the human is sitting (note that the bowl and seat are capable of being used in the claimed manner), the seat member having a rear outer peripheral edge portion positioned on the opposite side of the bowl relative to the standing position (see annotated figure below) such that the bowl is between the outer peripheral edge portion and the standing portions, said rear outer peripheral edge portion directed away from the standing position such that it is the portion of the seat member which is farther away from the standing position; and a movable lid assembly (12) movable about a lid pivoting axis from a first up position to a second position (see annotated figure below), the lid having a pivoting connection portion (16)  providing a pivoting connection (note title: hinge) between the seat member and lid about the pivoting axis; said lid pivoting axis being closer to the standing position than is the rear outer peripheral edge of the seat member (see annotated fig below). 
Edgecumbe does not show the lid having urine receptacle having an inlet and an outlet or a passageway connected to the outlet of the urine receptacle such that when the lid is moved from the first up position to the second position, the inlet intercepts a portion of the urine stream above the bowl and the receptacle diverts the portion of the urine stream into the inlet such that the portion moves from said inlet to said outlet, through the passageway, and into the bowl.  Attention is turned to DE ‘437 which teaches a movable lid assembly (5) (translation, para. [0025]) having a urine receptacle (2) with an inlet and an outlet (4), a passageway (3) connected to the outlet; the lid and receptacle being movable from a first, up position which is spaced apart from the urine stream (para. [0025]); to a second, urine receiving position wherein the receptacle inlet intercepts at least a portion of the urine stream above the toilet bowl, such that said receptacle diverts at least a portion of the urine stream into the inlet and the portion of the stream moves from the inlet to the outlet (para. [0008]), through the passageway, and into the bowl (9). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the urine receptacle and passageway of DE ‘437 on the lid of Edgecumbe in order to prevent splattering and splashing of urine during standing use of the toilet. 

    PNG
    media_image1.png
    606
    880
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    588
    media_image2.png
    Greyscale


Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Edgecumbe and DE ‘437, as applied to claim 51, in view of O’Neil (US D237,185).
Regarding claim 52, Edgecumbe as modified shows all of the instant invention as discussed above, but does not show that the seat member defines a notch configured to accept a portion of the pivoting connection portion such that the pivoting connection portion is capable of pivoting within the notch about the lid pivoting axis between the first up position to the second, urine receiving portion.   Attention is turned to O’Neil which teaches a similar toilet seat and lid (fig. 1), where the seat member defines a notch (see annotated figure below) which accepts a portion of the pivoting connection portion such that it is capable of pivoting within the notch between an up position (fig. 3) to a second position (fig. 1).  It would have been obvious to connect the two leaves of the seat of Edgecumbe with a notch as in O’Neil in order to provide an improved toilet seat that does not have the tendency to spread when sat upon and eliminates the need for the ratcheted pintles.   Under the proposed modification, the pivoting connection portion of Edgecumbe would be received within the notch to allow pivoting between the first up position, and the second urine receiving position. 

    PNG
    media_image3.png
    408
    582
    media_image3.png
    Greyscale

Claims 53, 54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘437 in view of Emerson (US 8,032,955). 
Regarding claim 53, DE ‘437 discloses a device (1) for use with a toilet (9) including a bowl configured to accept solid and urine waste from a human while sitting upon a human sitting surface (top of 8), the bowl configured to accept urine from a urine stream passing along a urine path into the bowl, the stream originating from the human while standing at a standing position facing the bowl (note that the device of DE ‘437 is fully capable of this functionality), the device comprising: a seat member (8) comprising a seat member sitting surface portion (top of 8) which defines at least part of the human sitting surface and configured for allowing the human to sit at a sitting position  such that solid waste may be transferred into the bowl (note that the toilet seat of DE ‘437 is fully capable of this functionality); a movable lid assembly (5) movable from a first up position, to a second urine receiving position, to a third down position to at least partially cover the bowl (note para. [0025] of previously provided machine translation, the toilet seat 5 is hingedly attached to the bowl and therefore can assume an upright position, a closed position, and an intermediate urine receiving position); the lid assembly including a urine receptacle (2) having an inlet and outlet (see annotated figure above), a passageway (3) having an inlet (portion of 3 attached to outlet of 2), an outlet (portion of 3 which is in bowl, figure 1) configured to guide urine passing through the passageway along a path from the inlet to the outlet, and the outlet configured to dispense urine from the passageway into the bowl (para. [0008]); the movable lid assembly configured to be moved from the first up position where the inlet is spaced apart from the urine stream to the second urine receiving position where the inlet intercepts at least a portion of the urine stream (para. [0008]) above the bowl and the receptacle diverts the portion of the stream into the inlet such that the portion moves from the inlet to the outlet and then through the passageway and into the bowl (para. [0008]); and the third down position at least partially covering the bowl. 
DE ‘437 however does not specify that the lid assembly is configured such that the urine path ‘does not bend or twist along its entire length’ during movement of the lid from the first to second to third positions, thereby retaining its same dimensions.  DE ‘437 instead shows that the funnel is located on top of the lid and therefore must bend and twist about the rear edge of the lid as it is moved between the first, second, and third positions.  Attention is turned to Emerson which teaches a similar urine receiving device having a funnel (15) with an inlet and an outlet, a passageway (25) having an inlet and an outlet (see annotated figure below, outlet of passageway is end of tube 25 that is connected to 16); as shown in figure 6, the urine path defined by the passageway does not bend or twist along its entire length during movement of the lid from the first to second to third positions, but instead retains its dimensions.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the receptacle and passageway of DE ‘437 on the underside of the movable lid so that the urine does not have to travel through a kink in the flexible hose as it bends around the rear edge of the seat, leading to a more efficient flow path.  

    PNG
    media_image4.png
    648
    539
    media_image4.png
    Greyscale

Regarding claim 54, DE ‘437 as modified shows all of the instant invention as discussed above, but does not show that the passageway outlet is moved closer to the center of the bowl when the movable lid assembly is moved from the third, down position to the second urine receiving position.  Attention is again turned to Emerson which shows that the passageway outlet (portion of 25 connected to tube outlet 16) is closer to the center of the toilet bowl (see fig. 1) in the urine receiving position than in the third, down position (see fig. 3, 4).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the sliding rods of Emerson to the toilet lid of DE ‘437 so that the urine receptacle can be adjusted to suit users of different heights (col. 2, ln. 18-20). The result of this combination is that the outlet of the passageway is closer to the center of the toilet bowl when in the urine receiving position. 
Regarding claim 56, DE ‘437 discloses a device for use with a toilet (9) including a bowl (fig. 1) configured to accept urine form a urine stream passing along a urine path (3) into the bowl, the urine stream originating form a human while standing at position facing the bowl (para. [0025]), the device comprising: a seat member (8) configured for allowing the human to sit at a sitting position such that solid waste may be transferred into the bowl; a movable lid assembly (5) movable from a first up position to a second, urine receiving position, to a third down position at least partially covering the bowl (para. [0025]), the lid assembly including a lid pivoting axis enabling pivoting from the first position, the second position, and the third position (para. [0025]), a urine receptacle (2) having an inlet and an outlet (see annotated figure above), a body portion (body of 5) configured to at least partially cover the bowl; the movable lid assembly configured to moved from the first up position where the inlet is spaced from the urine stream, to the second urine receiving position where the inlet intercepts a portion of the urine stream above the bowl, and the receptacle diverts the portion of the urine stream into the inlet such that the portion moves from the inlet to the outlet and then through the passageway (3) and into the bowl (para. [0008]), to the third, down position at least partially covering the bowl (para. [0025]).
DE ‘437 does not specifically show a pivoting connection portion between the seat member and lid portion and does not show handles positioned on either side of the urine receptacle and configured to allow use of either handle by one hand of the user during use. Attention is turned to Emerson which teaches a similar toilet seat, lid, and urinal assembly. There is a pivoting connection portion which provides a pivoting connection between a lid (not labeled, but apparent in figure 1) and a seat (22)(see pivoting progression in figures 1 and 3) about a pivot axis.  It would have been obvious to the ordinary artisan at the time of effective filing to have provided a pivoting connection portion between the seat and the lid of DE ‘437 so that the toilet seat and lid function as intended for conventional use. 
Emerson also teaches first and second handles (14) on opposed sides of the urine receptacle(15)(fig. 2) which are configured to allow use of either handle by one hand during use (note that the handles of Emerson are capable of such function). It would have been obvious to the ordinary artisan at the time of effective filing to have provided the receptacle of DE ‘437 with opposed first and second handles for ease of manipulation.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard (US 4,549,321) in view of Edgecumbe. 
Regarding claim 55, Douillard discloses a device (fig. 3) for use with a toilet (fig. 1) including a bowl (not labeled, but evident in figs. 1 and 2) configured to accept solid and urine waste from a human while sitting upon a human sitting surface (top of 23) defined above the bowl, the bowl configured to accept urine form a urine stream passing along a urine path (9) into the bowl, the urine stream originating from said human while standing at a standing position facing the bowl (note that the toilet and lid combination of Douillard is fully capable of this function), the device comprising a seat member (23) comprising a seat member sitting surface portion (top of 23) defining at least a part of the human sitting surface, the seat member configured for allowing the human to sit at a sitting position such that solid waste may be transferred into the bowl (note that the toilet and seat combination of Douillard is fully capable of this function); a movably lid assembly (1) movable about a lid pivoting axis from a first up position  to a second, urine receiving position (fig. 2), to a third down position at least partially covering the bowl (fig. 3)(col. 2, ln. 68 - col. 3, ln. 1, the seat is raised to a desired height, the hinge enables multiple angular positions, thus constituting first and second positions); a receptacle (7) with an inlet (opening of 7) and an outlet (see annotated figure); a body portion configured to at least partially cover the bowl in the down position (fig. 7), two outer potions (upper and lower 1) defining a passageway (see annotated figure below), the passageway connected to said outlet of urine receptacle, and the passageway completely contained within the two outer portions of the body; the lid assembly configured to be moved from the first up position wherein the inlet is spaced from the urine stream to the second urine receiving position (fig. 2)(col. 2, ln. 68 - col. 3, ln. 1, the seat is raised to a desired height, the hinge enables multiple angular positions, thus constituting first and second positions); wherein the inlet intercepts a portion of the urine stream above the bowl and receptacle diverts the portion of the urine stream into the inlet such that the portions moves from the inlet to the outlet then through the passageway and into the bowl (along and out of 9) to the third, down position at least partially covering the bowl (fig. 1). 
Douillard does not specifically show a pivoting connection portion between the lid assembly and seat member. Attention is turned to Edgecumbe which teaches a similar toilet seat and lid assembly having a movable lid assembly (12) movable about a lid pivoting axis (see annotated figure above), the lid having a pivoting connection portion (16)  providing a pivoting connection (note title: hinge) between the seat member and lid about the pivoting axis. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a pivoting connection portion between the lid and seat, similar to that taught by Edgecumbe in order to allow for the seat to pivot relative to the bowl and seat cover so that the toilet functions as intended.  Such connections are common in the toilet arts.  


    PNG
    media_image5.png
    654
    705
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 41, 43, and 44 are allowed.
Claims 42 and 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754